[J-119-2019] [MO: Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 SUFFOLK CONSTRUCTION COMPANY,                   :   No. 40 MAP 2019
                                                 :
                       Objector                  :   Appeal from the Order of
                                                 :   Commonwealth Court at No. 2 REL
                                                 :   2017 dated March 18, 2019.
               v.                                :
                                                 :   Submitted: December 17, 2019
                                                 :
 RELIANCE INSURANCE COMPANY (IN                  :
 LIQUIDATION) (ANCILLARY MATTER                  :
 TO IN RE: RELIANCE INSURANCE                    :
 COMPANY (IN LIQUIDATION) 1 REL                  :
 2001)                                           :
                                                 :
                                                 :
 APPEAL OF: SUFFOLK                              :
 CONSTRUCTION COMPANY                            :


                                  DISSENTING OPINION


JUSTICE BAER                                               DECIDED: December 17, 2019
       I would affirm the Commonwealth Court’s order by adopting the rationale employed

by that court in its memorandum opinion, Suffolk Construction Company v. Reliance

Insurance Company (In Liquidation), 2 REL 2019 (Pa. Cmwlth. filed March 18, 2019)

(unpublished), which held that, pursuant to the clear and unambiguous language of the

relevant settlement agreement: (1) Appellant Suffolk Construction Company is precluded

from seeking insurance coverage from Appellee Reliance Insurance Company

(“Reliance”); and (2) Reliance, through its statutory liquidator, had the right as a third party

beneficiary to enforce the settlement agreement.